The Attorney              General of Texas
                                             August    6,     1978
JOHN L. HILL
Attorney General

                   Mr. Jim W. ‘Weatherby, Chairman                   Opinion No. H- 1225
                   School Tax Assessment Practices Board
                   3301 Northland Drive, Suite 500                   Re: Authority     of the School
                   Austin, Texas 78731                               Tax Assessment Practices Board
                                                                     to hear appeals of valuations.

                   Dear Mr. Weatherby:

                         You have requested our opinion regarding the authority of the School
                   Tax Assessment Practices Board to hear appeals of valuations.       Section
                   16.252(d) of the Education Code provides:

                                 The commissioner     of education shall adjust the
                              values reported in the official compilation to reflect
                              reductions in taxable value of property resulting from
                              natural or economic disaster since January 1, 1975.
                              The commissioner shall make a preliminary deter-
                              mination of each district’s share of its guaranteed
                              entitlement under the Foundation School Program for
                              the 1977-1978 and 1978-1979 school years no later than
                              August 15, 1977 and 1978 respectively.     Each district
                              shall have the right to appeal its value based on the
                              1976 official compilation of school district property
                              values prepared by the Governor’s Office, Education
                              Resources. Prior to October 1, 1977, appeals shall be
                              reviewed by the commissioner of education and these
                              appeals to the commissioner shall not be subject to the
                              provisions of the Administrative     Procedure and the
                              Texas Register Act. Appeals thereafter shall be held
                              pursuant to Section 11.86(d) of this code. The decision
                              of the commissioner of education shall be final and
                              shall be completed no later than October 1, 1977.
                              Thereafter, the decision of the School Tax Assessment
                              Practices Board may be appealed pursuant to Section
                              11.86(e) of this code.

                   Thus, it is clear that, tis to determinations made by the commissioner for the
                   1978-79 school year, appeals therefrom are governed by section 11.86(d).




                                                  p.   4899
Mr. Jim W. Weatherby     -   Page2        (~-1225)



        You specifically ask whether you have authority to adjust values found in the
official compilation of school district values prepared by the Governor’s Office,
Education Resources. If so, you ask whether such adjustments must be as a result
of natural or economic ~disaster occurring since January 1, 1975.

       Subchapter F, Chapter ll,.Title 2 of the Education Code, enacted in the 65th
Legislature, establishes the School Tax Assessment Practices Board and outlines its
duties. Section 11.86(d) deals with the means by which a school district may protest
the preliminary findings of the board regarding total market value and index value
of all property within the district:

              (d) A school district may protest the board’s findings
           within 30 days after the date on which the findings are
           certified to the commissioner by filing a petition with the
           board specifying the grounds for its objection. After receipt
           of a petition, the board shall hold a hearing.     If after a
           hearing the board concludes that its findings should be
           changed, the board shall order the changes it finds appro-
           priate and shall certify the changes to the commissioner of
           education. The board shall complete all protest hearings and
           certify alI changes before January 1 of each odd-numbered
           year.

Although it is the commissioner of education who is responsible under section
16.252(d) for making the preliminary findings, we nonetheless believe that section
11.86(d) may be applied to appeals thereunder. The procedural aspects of the appeal
are not affected by recognizing that the appeal is taken from the commissioner
rather than from the board.

      In answer to your specific question, the board is not itself authorized to make
the initial adjustment of taxable value based upon natural or economic disaster.
That duty is assigned to the commissioner.             If the district     appeals the
commissioner’s determination to the board, however, the board is required to hold a
hearing, and if it concludes that the commissioner’s findings are in error, it must
“order the changes it finds appropriate.” In our opinion, the board may at that time
adjust property values as it deems appropriate, and is not limited to adjustments
based on natural or economic disaster occurring since January 1, 1975.

                                     SUMMARY

           Although the commissioner      of education    must make a
           preliminary determination of any reduction in taxable value
           as a result of natural or economic disaster on all property
           within a school district,     the School Tax Assessment
           Practices Board is required to hear appeals therefrom, and,
           after such hearing, it may adjust property values as it deems
           appropriate.




                                     P.    4900
Mr. Jim W. Weatherby   -   Page 3    (H-1225)




                                         Attorney General of Texas
APPROVED:                     L/.*



            4 -A
DAVID M. KENDALL,




Opinion Committee

jsn




                                p.   4901